Citation Nr: 0900862	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-07 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory D. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
October 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied entitlement to 
service connection for PTSD.  Jurisdiction is now with the 
Nashville, Tennessee, RO.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in November 2003.  A transcript 
of the hearing is of record.

In March 2005 the Board remanded the veteran's current claim 
for additional development.  It is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  There is no evidence of record indicating that the 
veteran participated in combat.  

2.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.

3.  The preponderance of the evidence is against a finding 
that the veteran has PTSD as a result of his service in the 
military.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2001, and post-adjudication notice by 
letter dated in May 2007, after which further process was 
accorded in a September 2008 SSOC.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim, and 
specifically a claim for PTSD, and the relative duties of VA 
and the claimant to obtain evidence.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, afforded the veteran 
psychiatric examinations and opinions as to the existence and 
etiology of his claimed PTSD, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claim file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for PTSD that he claims 
is related to traumatic experiences during his service in the 
Navy.  Specifically, the veteran testified at his November 
2003 hearing that during service on the U.S.S. Coral Sea he 
saw a shipmate sucked into an aircraft engine and die, 
numerous body bags, a shipmate jump off the ship from the 
hanger deck and swim like he was swimming home, and a 
shipmate suffocate cleaning the turret.  He also alleges that 
he witnessed an aircraft crash into the Gulf of Tonkin after 
takeoff and that the bodies of the pilot and navigator were 
not recovered.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

However, establishment for service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).

Service in or near a "combat zone" does not necessarily mean 
that the veteran himself engaged in combat against the enemy.  
See VAOPGCPREC 12-99 (65 Fed. Reg. 6, 257 (2000)).  Whether 
or not a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is determinative, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id. However, again, mere assertion of combat 
service, alone, is insufficient to establish this fact.  Id.  

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has been diagnosed with PTSD.  Private 
psychiatric treatment records dated in August 2002 note that 
the veteran was diagnosed with chronic PTSD.  A March 2003 
private medical opinion notes that the veteran had been 
diagnosed with PTSD, for which he first received treatment in 
1974 at a naval hospital in Oakland, California, following 
one year of combat related activities in Vietnam.  This same 
psychologist submitted a letter dated in July 2003 noting 
that she disagreed that her earlier medical opinion was 
inadmissible merely because PTSD was not listed in the 
earlier editions of the DSM.  A VA examination report dated 
in August 2007 notes that following a review of the veteran's 
claim file and a mental status examination, the veteran was 
given a diagnosis of PTSD.  

Service medical records indicate that the veteran was 
hospitalized during service from April 25, 1974, to May 28, 
1974.  It was noted that the veteran's wife wanted a divorce.  
The veteran was given an admission diagnosis of depressive 
neurosis and discharge diagnoses of adjustment disorder and 
passive aggressive personality disorder.  

The veteran's military occupational specialty (MOS) was as an 
operations specialist, and he was given the National Defense 
Service Medal.  He received no medals that denote that he 
served in combat, nor does he allege that he was in combat or 
that he was subjected to enemy fire during this period of 
service.  
Since it has not been shown that the veteran engaged in 
combat with the enemy, any alleged in-service stressors must 
be supported with credible evidence.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In this regard, the Board notes that the 
veteran's service personnel and medical records do not 
corroborate that he witnessed the stressful events, such as 
shipmates being sucked into engines or suffocating in 
turrets, which he alleges.  While several statements from the 
veteran's friends and family dated in October 2003 are of 
record indicating that the veteran was different when he 
returned from service and that he suffers from anger issues, 
these do not establish that the veteran witnessed the 
traumatic events he claims he did while in service.  Further, 
of record are letters he wrote while on the USS Coral Sea, 
but there is nothing in those letters to indicate any 
exposure to an untoward or specific stressful event.

Following several requests by the RO to the veteran for him 
to provide the dates, places, names of people involved, and 
detailed descriptions of his claimed traumatic events, in 
August 2008 the RO made a formal finding of a lack of 
information required to corroborate stressors associated with 
his claim for service connection for PTSD.  The RO noted that 
the veteran failed to provide sufficient information to send 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) or National Archives and Records Administration 
(NARA).  The veteran has provided no specific dates, or even 
the approximate month, or the names of the people involved 
in, his claim traumatic experiences.  See, e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1991) (the duty to assist 
is not always a one-way street).  The veteran himself must 
carry the burden of advancing sufficiently detailed 
information about at least one incident to enable VA to 
corroborate them.  He has not done so here, even though this 
responsibility lies with him under 38 C.F.R. § 3.159(c)(2)(i) 
and he had ample notice of the importance of a verified 
stressor in his case.  The factual data required, i.e., 
names, dates and places, are straightforward facts and do not 
place an impossible or onerous task on appellant.  The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. at 192-93.

The holding in Pentecost v. Principi, 16 Vet. App. 124 (2002) 
provides that a veteran need not corroborate a noncombat 
stressor of enemy rocket attacks on a base where his unit was 
stationed with evidence of his physical proximity to, or 
firsthand experience with, the attacks, but rather that his 
presence with the unit at the time the attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  The record does not allow for application of the 
liberalized standard for such claims established in Pentecost 
since the veteran does not claim to have been subjected to 
enemy attack and there is no independent evidence of the 
events the veteran described, and, given his vague claims, no 
attempt can be made to determine if the claimed events 
occurred.  See Pentecost v. Principi, 16 Vet. App. 124.

Although the veteran has been diagnosed with PTSD numerous 
times by both VA and private clinicians, the diagnoses are 
based on his reported uncorroborated history of non-combat 
stressors or on the occasion of the August 2007 VA 
examination of his report that he was in combat in Vietnam; 
the latter report is clearly not the case.  To warrant 
service connection for PTSD, 38 C.F.R. § 3.304(f) provides 
that the diagnosis must conform to 38 C.F.R. § 4.125(a), and 
must be based either on a claim or account of events during 
demonstrated combat, or on verified stressors.  No probative 
weight may be assigned to a diagnosis of PTSD based on the 
veteran's non-credible account of combat participation or 
unverified stressors.  Likewise, the fact that the veteran 
had some psychiatric difficulties during service does not 
necessarily establish a claim of service connection for PTSD.  
See  38 C.F.R. § 3.304(f).  Again, the Board notes that in 
service he was diagnosed with an adjustment reaction to adult 
life based on his reported marital difficulties and with a 
pssive aggressive personality disorder; there was no 
reference in the service treatment records of any of the 
events now claimed as the cause of PTSD.  

The veteran has argued that his PTSD is related to service, 
however, he is not competent to render an opinion regarding 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Similarly, the veteran's self-reported lay 
history, transcribed in some of the post-service medical 
records, does not constitute competent medical evidence of 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board finds that there is of record no credible 
supporting evidence that the claimed in-service stressors 
occurred, and there is no medical evidence of a confirmed 
diagnosis of PTSD that is based on a verified stressor.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for PTSD is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


